Exhibit 10.1 ADVERTISING & MARKETING AGREEMENT This AGREEMENT ismade and entered into this 30th day of July, 2009by and between Zurvita, Inc. a DelawareCorporation, with offices at 200 W. Columbine Avenue, Suite I-2, Santa Ana, CA 92707 (“Zurvita”) and OmniReliant Holdings, Inc., a Nevada Corporation, with offices at 14375 Myerlake Circle, Clearwater, FL 33760 (“Advertiser”) Red Sun Mining, Inc. (“Red Sun”), the parent of Zurvita. WHEREAS, ZURVITA was founded to be a marketer and seller of healthcare-related products through the use of independent sales representatives; WHEREAS, Advertiser is the seller of certain products (the “Products”). WHEREAS, ZURVITA and Advertiser desire to enter into an agreement under which Advertiser will place advertisements on ZURVITA’s websites, and those websites controlled by ZURVITA (the “Websites”) and ZURVITA’S independent marketing representatives will market and sell the Products. NOW THEREFORE, in consideration of the mutual covenants and agreements of the parties herein contained and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereby agree as follows: I ADVERTISING & MARKETING 1.01Services of ZURVITA: ZURVITA will provide placement of advertising, banners and/or video (“Ads”) of Advertiser on ZURVITA’s Websites. Ads will be maintained during the Term of this Agreement, as defined herein. Advertiser will work with ZURVITA’s website administrator and ZURVITA’s sales representatives to maximize sales of Advertiser’s products in return for ZURVITA receiving acommission on retail sales less any returns or refunds.Furthermore, Zurvita’s independent marketing representatives will actively market and sell the Products during the Term.Advertiser will provide the Products to ZURVITA sales representatives on a revenue sharing basis. 1.02Advertiser’s Services: Advertiser will provide ZURVITA with certain marketing services, including the production of infomercials, video production services, managing call centers, media buying and fulfillment services.In addition, ZURVITA will have access to Advertiser’s production studio at cost plus 10%.In consideration for the foregoing, Advertiser will receive 3,800,000 shares of Red Sun’s common stock. II. ADVERTISER’S OBLIGATIONS 2.01The Advertiser warrants and represents to ZURVITA that: (a)it has the right to publish the contents of the advertisement(s), without infringement of any rights of any third party including, without limitation, intellectual property rights; (b)it has complied with the codes of practice issued by the Advertising Standards Authority in respect of electronic and on-line advertising and all other relevant industry codes of practice (c)it will be fully responsible for the terms (including, without limitation, product description, price and compliance with all applicable laws and regulations) of any contract for the sale of the Products to customers who have seen the advertisement displayed by ZURVITA on the Websites, 2.02Advertiser further represents and warrants that it is the owner of all patent. copyright, mask work. trademark, service mark, and any and all other proprietary rights and interests related to the advertisements and the advertising campaign.
